The Court:
The case shows that the presses in controversy were the property of the plaintiff at the time they were pledged to Forbes Bros, by the California Type Foundry Company. The goods were shipped by the plaintiff by rail from Chicago and consigned to the California Type Foundry Company—three of the presses being so consigned for Painter & Co., of San Francisco, and the other press to be sold by the consignee for the account of the plaintiff. The consignment was accompanied by a letter of instructions from the President of the plaintiff corporation to the Vice President of the California Type Foundry Company, by which the latter was instructed, in the event of Painter’s refusing to receive the presses shipped for him, to store them, and concluded with these words: “As I wrote you before, I want you to keep these consignment goods as such—as my property until sold, and well insured. This last is very important.” None of the goods were delivered to Painter & Co., but shortly after their arrival in San Francisco, and while they were yet in the depot of the railroad company, the Secretary of the California Type Foundry Company applied to Forbes Bros, for a loan of two thousand dollars, to secure which he proposed to pledge the presses, at the time representing them to be the property of the Company of which he was Secretary. The member of the firm of Forbes Bros, to “whom the application was made, after becoming satisfied of the sufficiency in value of the security, agreed to make the loan and did so accordingly. When the loan was made, Faulkner, at the request of Forbes Bros, placed the property in the defendant’s custody as warehouseman, to be kept in store for Forbes Bros, as collateral security for the money advanced by them. Forbes Bros, were ignorant of the letter of instructions accompanying the *458consignment, but they made no inquiries concerning the ownership of the property or the authority of the California Type Foundry Company, or of Faulkner, to pledge it. It does not appear that the company was engaged in the business of factor, nor that there was ever any former dealing between it and the consignor.
We are of the opinion that the Court below rightly gave the plaintiff judgment for a return of the property, or its value. Plaintiff did not confer upon the California Type Foundry Company such an apparent title to, or power of disposition over it as will estop it from asserting its own title as against the pledgees. Passing the question whether the mere possession of property under written instructions showing that the possessor has no title, would be sufficient evidence of ownership to protect a pledgee who advances his money on the bare statement of the possessor that he is the owner, in this case the California Type Foundry Company was not in the actual possession of the property at the time the loan in question was negotiated. The property was then in the warehouse of the railroad company; and as is correctly said for the respondent, its possession by the railroad company was not evidence of title in the California Type Foundry Company. The latter had no bill of lading or invoice—nothing to evidence any title in it. But it did have the letter of instructions, from which Forbes Brothers must have seen that the plaintiff was the owner of the property, had they required some evidence of title in the proposed pledgor, as they ought to have done.
Order affirmed.